UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 98-4852
TIMOTHY ANTONIO JONES, a/k/a Tony
Smith,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-98-148)

Submitted: August 24, 1999

Decided: September 10, 1999

Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John G. Lafratta, COWAN, NORTH & LAFRATTA, L.L.P., Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Sara E. Flannery, Special Assistant United States Attorney,
Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Timothy Antonio Jones appeals from his convictions for being a
felon in possession of a firearm and being a felon in possession of
ammunition. He contends that the evidence was insufficient to prove
that he possessed the items in question and that the trial court improp-
erly refused to allow him to withdraw his jury waiver. We affirm.

I.

Domenic Dandridge, who owned the gun and ammunition at issue
in this case, testified at trial that he had them with him one day while
he was driving around with Jones and two other friends. At some
point during that day, they parked the car and Jones exited. A little
while later, Dandridge left the car, leaving the gun and ammunition
behind. His other two friends followed shortly thereafter. The three
of them remained in sight of the car and observed that nobody entered
the car except Jones, who sat in it for a moment before departing, and
one of Dandridge's other friends, who entered after Jones and discov-
ered that the gun was missing.

Several hours later, two police officers observed Jones sitting alone
in a Jeep in the parking lot of a Richmond motel. One officer, Timo-
thy D. Wyatt, said that Jones left the Jeep as soon as Wyatt arrived
at the motel. Wyatt confronted Jones, and Jones denied ever being in
the Jeep; he also gave an explanation for his presence that, upon
investigation, turned out to be false. Meanwhile, the other officer,
Peter A. Capelli, observed Dandridge's handgun and ammunition in
the Jeep that Jones had exited. Jones was arrested at the scene.

Before trial, Jones waived his right to a jury, both orally and in
writing. One week before his initial trial date, however, he asked the

                    2
court to allow him to rescind his waiver. The court denied this
motion.

At the ensuing bench trial, Jones was convicted on both counts.
The court sentenced him to concurrent terms of 51 months' imprison-
ment.

II.

A.

Jones's first claim on appeal is that the government failed to pre-
sent sufficient evidence that he possessed the guns found in the Jeep.
In reviewing a sufficiency claim on appeal, this Court must sustain
the verdict if the record contains "substantial evidence, taking the
view most favorable to the Government, to support it." Glasser v.
United States, 315 U.S. 60, 80 (1942). As we examine the evidence,
we give due regard to the fact finder's prerogative to resolve ques-
tions of credibility. See United States v. Burgos, 94 F.3d 849, 862-63
(4th Cir. 1996) (en banc).

In this case, the evidence was ample. First, it may be inferred with
near certainty that Jones took the gun from the car where Dandridge
left it, as Jones was the only person to enter the car after Dandridge's
friends left and before one of them reported the gun was missing;
thus, he possessed the gun at that point. Second, it seems equally cer-
tain that Jones possessed the weapon later, when the police first
encountered him. This conclusion rests on the gun's position when it
was found (near the driver's seat), as well as Jones's efforts to con-
ceal his connection to the Jeep and his reason for being on the prem-
ises. See United States v. Armstrong, No. 98-4905, ___ F.3d ___,
1999 WL 498713, at *4 (4th Cir. July 15, 1999) (finding sufficient
evidence of possession where the defendant was alone in his car when
contraband was found in places easily accessible to the driver). In
combination, these inferences firmly establish that Jones must have
possessed the weapon and ammunition from the time he left Dan-
dridge's car until he was arrested, as he was the only person in prox-
imity to them at both of these moments.

                    3
B.

Jones's second claim is that the trial court erred in refusing to allow
him to rescind his jury waiver. We review the lower court's decision
for abuse of discretion. See United States v. Holmen, 586 F.2d 322,
323-24 (4th Cir. 1978).

It is clear from the record that Jones's waiver of jury rights was
knowing and voluntary. When he sought to withdraw this waiver
more than seven weeks later, only a week remained before his sched-
uled trial date. The court denied this motion without explanation.
Although it would have facilitated our review if the trial court had set
forth its reasons, we will not reverse Jones's conviction based on the
failure to do so. Rather, we infer that the court balanced the valid
waiver against a possibly obstructionist request to withdraw that
waiver and properly exercised its discretion to deny the motion.

Accordingly, we find no basis in Jones's claims to overturn the
judgment against him. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     4